--------------------------------------------------------------------------------

Mountain View Holdings, LLC
12510 East Iliff Avenue, Suite 200
Aurora, Colorado, 80014

C O N S U L T I N G   A G R E E M E N T

This Consulting Agreement (“AGREEMENT”) is made as of February 1, 2008 by and
between NorPac Technologies, Inc. maintaining its principal offices at 103 East
Holly Street, Suite 410, Bellingham, WA (hereinafter referred to as "Client")
and Mountain View Holdings, LLC., (hereinafter referred to as "Consultant"), a
Colorado LLC, maintaining its principal offices at 12510 E. Iliff Avenue, Suite
200, Aurora, CO 80014.

W I T N E S S E T H:

     WHEREAS, Consultant is engaged in the business of providing and rendering
investor relations and communications services and has knowledge, expertise and
personnel to render the requisite services to Client; and

     WHEREAS, Client is desirous of retaining Consultant for the purpose of
obtaining investor relations and corporate communications services so as to
better, more fully and more effectively deal and communicate with the client,
its shareholders and the financial community.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, it is agreed as follows:

     I. Engagement of Consultant. Client herewith engages Consultant and
Consultant agrees to render to Client investor relations, communications,
advisory and consulting services.

     A. The consulting services to be provided by the Consultant shall include,
but are not limited to, the development, implementation and maintenance of an
ongoing program to increase the investment community's awareness of Client's
activities and to stimulate the investment community's interest in Client’s
stock. Client acknowledges that Consultant's ability to relate information
regarding Client's activities is directly related to the information provided by
Client to the Consultant.

     B. All services to be performed by the Consultant under this Agreement
shall be in accordance with all applicable securities and other laws. The
Consultant shall not engage in spamming or other manipulative practices.

     C. Client acknowledges that Consultant will devote such time as is
reasonably necessary to perform the services for Client, having due regard for
Consultant's commitments and obligations to other businesses for which it
performs consulting services.

     II. Compensation and Expense Reimbursement.

1

--------------------------------------------------------------------------------

     A.      Client will pay the Consultant Fifteen Hundred USD ($1,500.) per
month, as compensation for the services provided for in this Agreement. Client
will reimburse Consultant for expenses incurred by Consultant on Client's
behalf. All expenses exceeding $500.00 require Client’s written authorization in
advance of incurring expense.

     Term and Termination. This Agreement shall be for a period of six (6)
months from execution hereof, and shall automatically renew in 30-day-period
intervals thereafter, beginning on August 1, 2008. Either party hereto shall
have the right to terminate this Agreement, beginning in the first monthly
renewal period, upon 15 days advance written notice.

     Treatment of Confidential Information. Consultant shall not disclose,
without the consent of Client, any financial and business information concerning
the business, affairs, plans and programs of Client which are delivered by
Client to Consultant in connection with Consultant's services hereunder. The
Consultant will not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.

     Representation by Consultant of other clients. Client acknowledges and
consents to Consultant rendering public relations, consulting and/or
communications services to other clients of the Consultant engaged in the same
or similar business as that of Client. Client acknowledges that Consultant will
represent Client and the Client’s Corporation name as one of the companies it
counsels for investor relations and marketing purposes. The client name and logo
will appear publicly in connection with the services that Consultant offers.

     Clarification by Client as to Information Provided to Consultant. Client
acknowledges that Consultant, in the performance of its duties, will be required
to rely upon the accuracy and completeness of information supplied to it by
Client's officers, directors, agents and/or employees. Client agrees to
indemnify, hold harmless and defend Consultant, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of any material or information supplied by Client
to Consultant.

     Independent Contractor. It is expressly agreed that Consultant is acting as
an independent contractor in performing its services hereunder. Client shall
carry no workers compensation insurance or any health or accident insurance on
Consultant or consultant's employees. Client shall not pay any contributions to
social security, unemployment insurance, Federal or state withholding taxes nor
provide any other contributions or benefits which might be customary in an
employer-employee relationship.

     Non-Assignment. This Agreement shall not be assigned by either party
without the written consent of the other party.

     Notices. Any notice to be given by either party to the other hereunder
shall be sufficient if in writing and sent by registered or certified mail,
return receipt requested, addressed to such party at the address specified on
the first page of this Agreement or such other address as either party may have
given to the other in writing.

2

--------------------------------------------------------------------------------

     Entire Agreement. The Agreement contains the entire agreement and
understanding between the parties and supersedes all prior negotiations,
agreements and discussions concerning the subject matter hereof.

     Modification and Waiver. This Agreement may not be altered or modified
except by writing signed by each of the respective parties hereof. No breach or
violation of this Agreement shall be waived except in writing executed by the
party granting such waiver.

     Law to Govern; Forum for Disputes. This Agreement shall be governed by the
laws of the State of Colorado without giving effect to the principle of conflict
of laws. Each party acknowledges to the other that courts within the City of
Denver, Colorado shall be the sole and exclusive forum to adjudicate any
disputes arising under this agreement. In the event of delinquent fees owed to
the Consultant, Client will be responsible for pay for all fees associated with
the collection of these fees.

     B.      In addition to the compensation and expense reimbursement referred
to in Section 2(A) above, Consultant shall be entitled to receive from Client a
"Transaction Fee", as a result of any Transaction (as described below) between
Client and any other company, entity, person, group or persons or other party
which is introduced to, or put in contact with, Client by Consultant, or by
which Client has been introduced to, or has been put in contact with, by
Consultant. A "Transaction" shall mean sale of stock, issuance of debt, sale of
assets, consolidation or other similar transaction or series or combination of
transactions.

     The calculation of a Transaction Fee shall be based upon the total value of
the consideration, securities, property, business, assets or other value given,
paid, transferred or contributed by, or to, the Client and shall equal 3% of the
dollar value of the Transaction. Such fee shall be paid by certified funds at
the closing of the Transaction.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

NorPac Technologies, Inc.           By: /s/ John P. Thornton February 1, 2008  
          John P. Thornton, President Date                   Mountain View
Holdings, LLC           By: /s/ Randy J. Sasaki February 4, 2008            
Randy J. Sasaki, Managing Partner Date  

3

--------------------------------------------------------------------------------